DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 7 and 14 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high speed connection” in claims 4, 5, 14, and 15 is a relative term which renders the claim indefinite. The term “high speed connection” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6, 7, 16, and 17 are also rejected because of their inheritance of the deficiencies of parent claims 4, 5, 14, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,650,533 (hereinafter Saxena) in view of US Patent No. 10,210,131 (hereinafter Craddock131).
As per claims 1 and 11, Saxena teaches a method of running an independent task in connection with a synchronous I/O operation between a storage system and a host, comprising: starting the synchronous I/O operation (Saxena; Col 9 Lines 22 – 31); setting a timer for the synchronous I/O operation (Saxena; Col 9 Lines 22 – 31 “predetermined timeout period”); and aborting the synchronous I/O operation in response to the timer expiring prior to completion of the synchronous I/O operation (Saxena; Col 9 Lines 29 – 31).
Does not teach starting the independent task that runs while waiting for completion of the synchronous I/O operation.
However, Craddock131 teaches performing a task during operation of a synchronous data I/O transaction (Craddock131; Col 9 Lines 36 – 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saxena to include the independent task because doing so allows for avoids a pipeline stall during the synchronous data I/O transaction (Craddock131; Col 9 Lines 36 – 44).

As per claims 4 and 14, Craddock131 also teaches wherein a synchronous I/O operation is performed using a high speed connection between the storage system and the hist (Craddock131; Col 6 Lines 10 – 13, Col 6 Line 65 – Col 7 Line 6).

Claim(s) 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,650,533 (hereinafter Saxena) in view of US Patent No. 10,210,131 (hereinafter Craddock131), and further in view of US Patent No. 10,592,447 (hereinafter Danilov).
As per claims 5 and 15, Saxena in combination with Craddock131 teaches the invention as described per claims 4 and 14 (see rejection of claims 4 and 14 above).
Saxena in combination with Craddock131 does not teach wherein the high speed connection is coupled to a smart network interface controller provided on a director board in the storage system.
However, Danilov teaches a data storage system in which a connection is coupled to a smart network interface controller (Danilov; Figure 1 Item 108) provided on a director board in the storage system (Danilov; Figure 1 Item 104(2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saxena in combination with Craddock131 to include the smart network interface controller because doing so allows for accelerated data handling in the storage system (Danilov; Col 2 Lines 27 – 31).

As per claims 6 and 16, Danilov also teaches wherein the smart network interface controller includes a system on a chip having a processor (Danilov; Col 4 Lines 17 – 20), memory (Danilov; Col 2 Lines 53 – 56), and non-volatile storage (Danilov; Col 12 Line 48 – Col 18 Line 8).

As per claims 7 and 17, Saxena in combination with Craddock131 and Danilov teaches the invention as described per claims 6 and 16 (see rejection of claims 6 and 16 above).
Saxena in combination with Craddock131 and Danilov does not explicitly teach wherein the smart network interface controller is a LimeStoneDX SLIC running a PCI PEX8733 Draco chip from Broadcom Corporation of San Jose, California.
However, the Examiner submits that utilizing the specific LimeStoneDX SLIC running a PCI PEX8733 Draco chip from Broadcom Corporation of San Jose, California smart network interface controller would be obvious to one of ordinary skill in the art as it would be obvious to try different available smart network interface controllers when implementing the claimed invention.  The Examiner submits that, consistent with KSR, 550 U.S. at 421, 82 USPQ2d at 1397, a finite number of different commercially available smart network interface controllers were available before the effective filing date. One of ordinary skill in the art could have tried the different commercially available smart network interface controllers with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saxena in combination with Craddock131 and Danilov to include the specific smart network interface controller because of the rational set forth by KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claim(s) 8 – 10 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,650,533 (hereinafter Saxena) in view of US Patent No. 10,210,131 (hereinafter Craddock131), and further in view of US Patent No. 9,672,099 (hereinafter Craddock099).
As per claims 8 and 18, Saxena in combination with Craddock131 teaches the invention as described per claims 1 and 11 (see rejection of claims 1 and 11 above).
Saxena in combination with Craddock131 does not teach performing an asynchronous I/O operation using data that was for the synchronous operation in response to the timer expiring prior to completion of the synchronous I/O operation.
However, Craddock099 teaches performing an asynchronous I/O operation using data that was for the synchronous operation in response to the timer expiring prior to completion of the synchronous I/O operation (Craddock099; Col 14 Lines 15 – 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saxena in combination with Craddock131 to include the asynchronous I/O operation because doing so allows for recovery from an error (Craddock099; Col 14 Lines 15 – 23).

As per claims 9 and 19, Craddock099 also teaches wherein the asynchronous I/O operation is performed using an alternative connection between the host and the storage system (Craddock099; Col 14 Lines 15 – 23).

As per claims 10 and 20, Craddock099 also teaches wherein the alternative connection is a Fibre Channel connection (Craddock099; Col 15 Lines 60 – 64).

Allowable Subject Matter
Claims 2, 3, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art fails to teach or suggest alone or in combination wherein the independent task is ended in response to the timer expiring, as required by dependent claims 2 and 12, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches performing a system running an independent task during a synchronous I/O operation, but does not teach ending the independent task when the timer expires, as required by dependent claims 2 and 12.

Claims 3 and 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art fails to teach or suggest alone or in combination wherein the independent task is ended in response to the I/O operation completing, as required by dependent claims 3 and 13, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches performing a system running an independent task during a synchronous I/O operation, but does not teach ending the independent task when the I/O operation completes, as required by dependent claims 3 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/               Examiner, Art Unit 2181